                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                        Case No. 14-cr-20520
                                                         Hon. Matthew F. Leitman
v.

LAMONT M. SAPP,

      Defendant.
_______________________________________________________________________/

                     ORDER FOR SUPPLEMENTAL BRIEFING

       Defendant Lamont Sapp has filed a motion for compassionate release and/or for

reduction of sentence pursuant to the First Step Act. The Court is not yet persuaded that

Sapp is eligible for the relief he seeks or that the Court has the authority to grant the

requested relief. The Court will offer Sapp an opportunity to submit a supplemental brief

citing authority for the propositions that he is eligible for the relief he seeks and that the

Court may grant it. Sapp should specifically explain how he satisfies the eligibility

requirements for the relief he seeks and should cite authority (for instance, case law and

statutory cites) in support of his explanation. Scott shall submit his supplemental brief by

not later than August 2, 2019.

       IT IS SO ORDERED.

                                           s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE
Dated: June 27, 2019




                                              1
I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on June 27, 2019, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
